DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dolgin (US 6,772,011)
Re Claim 1, 9, 11, 19; Dolgin discloses a source, device assembly (30) for use with a wireless power system including a device resonator (45) and a load (55) coupled to the device resonator to receive power from the device resonator, the device resonator having a resonant frequency 𝛚2 an intrinsic loss rate                         
                            
                                
                                    Γ
                                
                                
                                    2
                                
                            
                        
                     
the source assembly comprising: a source resonator (40) having a resonant frequency 𝛚1 an intrinsic loss rate                         
                            
                                
                                    Γ
                                
                                
                                    1
                                
                            
                        
                    , (implicit) and 
a current probe (70) configured to measure a current in the source resonator, (Fig. 1)
wherein the source resonator (40) and the device resonator (45) are configured to resonantly and wirelessly couple electromagnetic power from the source resonator to the device resonator over a range of distances D between the source resonator (40) and the device resonator (45) using non-radiative electromagnetic induction having a coupling coefficient K. (Fig. 1 col. 5 line 50-60)
an intrinsic quality factor                         
                            
                                
                                    Q
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    ω
                                
                                
                                    2
                                
                            
                            /
                            (
                            2
                            
                                
                                    
                                        
                                            Γ
                                        
                                        
                                            2
                                        
                                    
                                    )
                                    >
                                    100
                                
                                
                            
                        
                     and an intrinsic quality factor                         
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    ω
                                
                                
                                    2
                                
                            
                            /
                            (
                            2
                            
                                
                                    
                                        
                                            Γ
                                        
                                        
                                            2
                                        
                                    
                                    )
                                    >
                                    100
                                
                                
                            
                        
                    , Q 1 >200,
However Q factor is often used to give an indication of its performance in a resonator circuit and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have selected Q factor >100, Q factor >200, in order to obtain higher value of merit corresponding to a more narrow bandwidth, which is desirable in many applications so that maximum power is transferred from the transmitter to the load so that the load is effectively charged. 
Further, the values of w and Gamma are obviously changeable.  The skilled artisan would have been motivated to change the resonant frequency of Dolgin.  The resonance frequency is a function of the inductance (40) and capacitance (C1) and the skilled artisan would have understood how changing these values would affect the resonant frequency.  
Gamma is an intrinsic loss and the skilled artisan would have been motivated to seek to reduce losses in the Dolgin system.  Alternatively, the skilled artisan would have understood how to increase the Gamma loses in Dolgin.  
Because the two variables can be changed, the result of the equation (solving for Q) can be obviously changed as well.   Selecting values for w and Gamma, to arrive at Q>100 or Q>200 would have been within the level of ordinary skill in the art. 
See MPEP 2144.05
The equation for Q does not impart any narrowing structure to the claim.  The variables within Q inherently exist in a wirelessly resonant system. Dolgin anticipates the claimed structure.  It only needs to be modified to have its inductance, capacitance, and/or loss inducing 
It’s also noted that the applicant has not provided the benefits for having such specific value for Q and thus does not provide the significant of Q rather than merely reciting Q having such values. 

Re Claim 21; Dolgin discloses a source, device assembly (30) for use with a wireless power system including a device resonator (45) and a load (55) coupled to the device resonator to receive power from the device resonator, the device resonator having a resonant frequency 𝛚2 an intrinsic loss rate                         
                            
                                
                                    Γ
                                
                                
                                    2
                                
                            
                        
                     
the source assembly comprising: a source resonator (40) having a resonant frequency 𝛚1 an intrinsic loss rate                         
                            
                                
                                    Γ
                                
                                
                                    1
                                
                            
                        
                    , (implicit) and 
a current probe (70) configured to measure a current in the source resonator, (Fig. 1)
wherein the source resonator (40) and the device resonator (45) are configured to resonantly and wirelessly couple electromagnetic power from the source resonator to the device resonator over a range of distances D between the source resonator (40) and the device resonator (45) using non-radiative electromagnetic induction having a coupling coefficient K. (Fig. 1 col. 5 line 50-60)
Dolgin does not disclose a vehicle configured to use a wireless power system, an intrinsic quality factor                         
                            
                                
                                    Q
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    ω
                                
                                
                                    2
                                
                            
                            /
                            (
                            2
                            
                                
                                    
                                        
                                            Γ
                                        
                                        
                                            2
                                        
                                    
                                    )
                                    >
                                    100
                                
                                
                            
                        
                     and an intrinsic quality factor                         
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    ω
                                
                                
                                    2
                                
                            
                            /
                            (
                            2
                            
                                
                                    
                                        
                                            Γ
                                        
                                        
                                            2
                                        
                                    
                                    )
                                    >
                                    100
                                
                                
                            
                        
                    , Q 1 >200,
However vehicle with wireless power transmission system was known and having Q factor is often used to give an indication of its performance in a resonator circuit and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to applied 

Further, the values of w and Gamma are obviously changeable.  The skilled artisan would have been motivated to change the resonant frequency of Dolgin.  The resonance frequency is a function of the inductance (40) and capacitance (C1) and the skilled artisan would have understood how changing these values would affect the resonant frequency.  
Gamma is an intrinsic loss and the skilled artisan would have been motivated to seek to reduce losses in the Dolgin system.  Alternatively, the skilled artisan would have understood how to increase the Gamma loses in Dolgin.  
Because the two variables can be changed, the result of the equation (solving for Q) can be obviously changed as well.   Selecting values for w and Gamma, to arrive at Q>100 or Q>200 would have been within the level of ordinary skill in the art. 
MPEP 2144.05
The equation for Q does not impart any narrowing structure to the claim.  The variables within Q inherently exist in a wirelessly resonant system. Dolgin anticipates the claimed structure.  It only needs to be modified to have its inductance, capacitance, and/or loss inducing components changed to solve for Q>100 to 200.  Such a change is within the level of ordinary skill in the art. 

Re Claim 2; Dolgin discloses further comprising a power supply (25) coupled to the source resonator (40) to provide power to the source resonator. (Fig. 1)

Re Claims 4, 14 and 22; Dolgin discloses further comprising a monitor configured to measure an efficiency of power coupled to the load from the source resonator using information from the current measurement. (Col 8 line 46-55 and Col. 9 line 33-44)

Re Claim 5 and 15, 23; Dolgin discloses further comprising a frequency adjuster configured to adjust a frequency of the wireless energy transfer based on the measurement by the monitor. (Col. 9 line 1-45)

Re Claims 6 and 16, 24; Dolgin discloses wherein the frequency adjuster is configured to adjust the resonant frequency of the source resonator. (Col. 9 line 1-45)

Re Claims 7, 17 and 25; Dolgin discloses wherein the resonators wirelessly exchange information based on the measurement by the monitor. (Claim 3)

Re Claim 12; Dolgin discloses further comprising a load (55) coupled to the device resonator (45) to receive power from the device resonator. 

Re Claims 8, 10, 18, 20 and 27; Dolgin discloses wireless power transfer as discussed above, 
                        
                            
                                
                                    F
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    
                                        
                                            ω
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    2
                                    π
                                
                            
                            a
                            n
                            d
                             
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    
                                        
                                            ω
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    2
                                    π
                                
                            
                            a
                            n
                            d
                             
                            
                                
                                    f
                                
                                
                                    1
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    f
                                
                                
                                    2
                                     
                                
                            
                        
                    MHz and 10 MHz are between 1. 
However, the formula disclosed in the claim is the well-known formula to find frequency and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used this formula to find frequency since it is the formula to find frequency. Also setting the frequency of F1 and F2 to be between 1 MHz and 10 MHz was held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Please see for the link below for list of formulas used in finding frequency
Frequency Formula - What is Frequency Formula? Examples (cuemath.com)

Re Claims 3, 13 and 26; Dolgin discloses wireless power transfer as discussed above, 
Dolgin does not disclose wherein the intrinsic loss rates satisfy                         
                            
                                
                                    k
                                
                                
                                    
                                    
                                        
                                            Γ
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            Γ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            >
                            2
                        
                     over the range of distances D between the source resonator and the device resonator and wherein                        
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                            >
                            200
                             
                            a
                            n
                            d
                             
                            
                                
                                    Q
                                
                                
                                    2
                                
                            
                            >
                            200
                        
                     wherein the load is configured to provide power to a vehicle, wherein the intrinsic loss rates satisfy                         
                            
                                
                                    k
                                
                                
                                    
                                    
                                        
                                            Γ
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            Γ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            >
                            5
                        
                     over the range of distances D, and wherein the power provided to the load from the device resonator is greater than about 10 Watt.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have relied upon the equation disclosed in the claims and also have the power provided to the load from the device resonator is greater than about 10 Watt, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive. Applicant argues that the examiner has not provided any evidence regarding the High Q limitation being obvious to one of the ordinary skill in the art and for this reason alone, the rejection should be withdrawn. 
However, the examiner respectfully disagrees, again having a high Q would have been obvious. For instance, Wildmer US 20090127937 A1 discloses in par [0023] that “The efficiency and amount of power transfer also depends on the size of the antenna. In a system based on coupled resonance, the antennas are resonant antennas and typically have a high Q factor, for example a Q factor greater than 200.” With appropriately dimensioned elements, and using the techniques described herein, a power transfer through the output socket 130 or DC jack 232 of for example 100 W may be obtainable.

Applicant argues that there is no citation in Dolgin or any other prior reference to support the Examiner’s statement here. To the contrary, Dolgin teaches that the circuit therein are operated at 160khz. The action provides no reason at to why the POSA would depart from this reaching, let alone doing so in a way that could cause Q factor to be greater than 100.
However, the examiner respectfully disagrees. Dolgin discloses a resonance circuit (Fig. 1) similar to Wildmer’s (Fig (4). Wildmer discloses in par [0023] that “The efficiency and amount of power transfer also depends on the size of the antenna. In a system based on coupled resonance, the antennas are resonant antennas and typically have a high Q factor, for example a Q factor greater than 200.” Emphasis added. 
Applicant argues that the the examiner points to no support in Dolginor somewhere to support that claim that “the skill artisan would have been motivatedto seek to reduce losses in the 
It should be known that Dolgin shouldn’t have to recite similar words as the disclosed in the applicant’s claims and specification for Dolgin to teach the claimed limitation. The combination of the spec and the figures with the intended function of the circuit should be understood to teach the claimed limitation. In fact, granted Dolgin does not recite or use the word “loss” the circuit clearly included power supply 25 in one implementation provides a DC signal to a power driver 30, as is conventional. In this implementation, power driver 30 contains a conventional pulse-width modulator (PWM) and driver 35 that conventionally produces a power signal having an output voltage with a variable duty cycle and fixed frequency, for example 160 kilohertz. The duty cycle of the power signal's output voltage is dictated by an error signal VE, which will be described later.
The entire circuit with the control of driver 35 is aimed to transfer power and reduce loss. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wireless Power transmission Utilizing A Phased Array of Tesla Coils. (Shameli 2007/0171992)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DANIEL KESSIE/
03/15/2022
Primary Examiner, Art Unit 2836